DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alex Starkovich on 5/19/2021.
The application has been amended as follows: 
As claims 21, 25, 27-28, 30-32 and 34-35, these claims have been replaced with the claims in the examiner’s amendment file “examiner's amendment.pdf” which attached herein.
Reasons for Allowance
Claims 21, 25, 27-28, 30-32 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. 
As claim 21, None of these references, taken alone or in any reasonable combination, teach receive an IFCP capability request from the PGW to indicate a network-based IP flow mobility (NB-IFOM) capability supported by the network, or send an IFCP capability response to the PGW to indicate an NB-IFOM capability supported by the UE; negotiate routing rules between ‎the UE and the PGW using the bidirectional signaling ‎protocol over Transmission Control ‎Protocol (TCP)/IP or User Datagram Protocol ‎‎(UDP)/IP; determine that the UE is out of coverage of the WLAN; in response to the determination that the UE is out of coverage of the WLAN, notify, using the bidirectional signaling protocol over TCP/IP or UDP/IP, the PGW when ‎‎the UE is out of coverage of the WLAN and request the PGW to stop sending downlink packages ‎over ‎the WLAN to the UE; determine that the UE is back in coverage of the WLAN; and in response to the determination that the UE is back in coverage of the WLAN, notify the PGW ‎using the ‎bidirectional signaling protocol when the UE is back in the coverage of the WLAN and ‎request ‎the PGW to resume sending downlink packs over the WLAN to the UE in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/STEVEN H NGUYEN/           Primary Examiner, Art Unit 2414